Filed 8/28/13 P. v. Guerrero CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                      F065547

                   v.                                                    (Super. Ct. Nos. 12CM1655 &
                                                                                  12CM0790)
BRIAN JAMES GUERRERO,
                                                                                     OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Steven D.
Barnes, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Cornell, Acting P.J., Gomes, J., and Franson, J.
          In April 2012, in Kings County Superior Court case No. 12CM0790 (first case),
appellant, Brian James Guerrero, pleaded guilty to possession of methamphetamine
(Health & Saf. Code, § 11377, subd. (a)) and was placed on three years’ Proposition 36
drug treatment probation, i.e., probation under the Substance Abuse and Crime
Prevention Act of 2000 (Pen. Code, § 1210 et seq.).
          In July 2012, in Kings County Superior Court case No. 12CM1655 (second case),
appellant, pursuant to a plea agreement, pleaded no contest to first degree burglary (Pen.
Code, §§ 459, 460, subd. (a)) and admitted violating his probation in the first case. The
plea agreement provided that appellant would receive a prison sentence of four years in
the first case and a concurrent two-year term in the second case.
          In August 2012, the court imposed the agreed upon sentence.
          Appellant filed a timely notice of appeal. He did not request, and the court did not
issue, a certificate of probable cause (Pen. Code, § 1237.5).
          Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.)
Appellant has not responded to this court’s invitation to submit additional briefing. We
affirm.
                                            FACTS1
          In the second case, the prosecutor, upon being asked to state the factual basis for
appellant’s plea, told the court that if the case had proceeded to trial, the evidence would

1       Our factual summary is limited to the facts of the second case. The facts of the
first case are not relevant to the instant appeal. (See People v. Glaser (1965) 238
Cal. App. 2d 819, 821, disapproved on other grounds in People v. Barnum (2003) 29
Cal. 4th 1210, 1218-1219, 1225 [“Although an appeal may lie from a subsequent order,
which revokes probation and places the sentence into effect, the matters arising prior to
pronouncement of judgment cannot thereby be reviewed”].)


                                                2
have shown the following: On May 4, 2012, a young woman was at home, in her room,
“charging her Iphone [sic] which [was] just inside the window.” Appellant “walked by,
saw the Iphone [sic], reached inside the room and took that item.”
                                      DISCUSSION
       Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                             3